The Honorable Jim Holland State Representative Route 1 Knobel, AR  72435
Dear Representative Holland:
This is in response to your request for an opinion on the following question:
  In a judicial district with two Circuit/Chancery positions, created at different times, and both filled by appointment and subject to being filled by election at the same time, may an appointee to one position seek election to the other position?
It appears that the answer to this question is, as a general matter, "yes." We have found no general prohibition in this regard.  Reference should be made, however, to the specific legislation creating the judicial district and the circuit/chancery positions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.